—In an action, inter alia, to recover damages for conversion, defendant Peter Owens appeals from an order of the Supreme Court, Queens County, dated January 25, 1979, which, inter alia, denied his cross motion for summary judgment dismissing the complaint as to him. Order modified, on the law, by adding thereto, immedi*999ately after the words "cross motion is denied”, the following: "without prejudice to renewal upon submission of an affidavit by defendant Owens founded on personal knowledge.” As so modified, order affirmed, without costs or disbursements. We agree with Special Term that without an affidavit by the defendant Owens explaining the circumstances surrounding the transfer of the $565 and the receipt, triable issues of fact exist. The determination is made without prejudice to renewal by defendant Owens upon proper papers, if he be so advised. O’Connor, J. P., Lazer, Rabin and Gulotta, JJ., concur.